Name: Commission Regulation (EC) No 82/1999 of 13 January 1999 imposing provisional anti-dumping and countervailing duties on certain imports of farmed Atlantic salmon originating in Norway and amending Decision 97/634/EC
 Type: Regulation
 Subject Matter: trade;  fisheries;  competition;  Europe
 Date Published: nan

 EN Official Journal of the European Communities 14. 1. 1999L 8/8 COMMISSION REGULATION (EC) No 82/1999 of 13 January 1999 imposing provisional anti-dumping and countervailing duties on certain imports of farmed Atlantic salmon originating in Norway and amending Decision 97/634/EC THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 384/96 of 22 December 1995 on protection against dumped imports from countries not members of the European Community (1), as last amended by Regulation (EC) No 905/98 (2), and in particular Article 8(10) thereof, Having regard to Council Regulation (EC) No 2026/97 of 6 October 1997 on protection against subsidised imports from countries not members of the European Community (3), and in particular Article 13(10) thereof, After consulting the Advisory Committee, Whereas: A. PROCEDURE (1) On 31 August 1996, the Commission announced, by two separate notices published in the Official Journal of the European Communities, the initia- tion of an anti-dumping proceeding (4) as well as an anti-subsidy proceeding (5) in respect of imports of farmed Atlantic salmon originating in Norway. (2) The Commission sought and verified all informa- tion that it deemed necessary for the purpose of its definitive findings. As a result of this examination, it was established that definitive anti-dumping and countervailing measures should be adopted in order to eliminate the injurious effects of dumping and subsidisation. All interested parties were informed of the results of the investigation and were given the opportunity to comment thereon. (3) On 26 September 1997, the Commission adopted Decision 97/634/EC (6), as last amended by Regula- tion (EC) No 2249/98 (7), accepting undertakings offered in connection with the two above- mentioned proceedings from the exporters mentioned in its Annex and terminating the inves- tigations in their respect. (4) On the same day, the Council, by Regulation (EC) No 1890/97 (8), as last amended by Regulation (EC) No 2678/98 (9), imposed an anti-dumping duty of ECU 0,32 per kilo on imports of farmed Atlantic salmon originating in Norway. Imports of farmed Atlantic salmon exported by companies, from which an undertaking had been accepted were exempted from that duty pursuant to Article 1(2) of that Regulation. (5) Again on the same day, the Council, by Regulation (EC) No 1891/97 (10), as last amended by Regula- tion (EC) No 2678/98, also imposed a counter- vailing duty of 3,8 % on imports of farmed Atlantic salmon originating in Norway. Imports of farmed Atlantic salmon exported by companies, from which an undertaking had been accepted were exempted from that duty pursuant to Article 1(2) of that Regulation. (6) The above-mentioned Regulations set out the definitive findings and conclusions on all aspects of the investigations. B. APPARENT FAILURE TO COMPLY WITH THE UNDERTAKING (7) In order to ensure the effective implementation and monitoring of the undertakings accepted, the exporters undertook to report to the Commission, on a quarterly basis, the details of all their sales on a transaction by transaction basis of farmed Atlantic salmon to unrelated customers in the Community. (8) The text of the undertakings specifically provides that failure to comply with the reporting obliga- tions and, in particular, failure to submit the quar- terly report within the prescribed time limit except in case of force majeure, would be construed as a violation of the undertaking. (9) Nine Norwegian exporters have failed to comply with their obligation to present a report within the prescribed time limit and one exporter has not submitted any report at all for the second quarter of 1998. (1) OJ L 56, 6. 3. 1996, p. 1. (2) OJ L 128, 30. 4. 1998, p. 18. (3) OJ L 288, 21. 10. 1997, p. 1. (4) OJ C 253, 31. 8. 1996, p. 18. (5) OJ C 253, 31. 8. 1996, p. 20. (8) OJ L 267, 30. 9. 1997, p. 1. (6) OJ L 267, 30. 9. 1997, p. 81. (9) OJ L 337, 12. 12. 1998, p. 1. (7) OJ L 282, 20. 10. 1998, p. 57. (10) OJ L 267, 30. 9. 1997, p. 19. EN Official Journal of the European Communities14. 1. 1999 L 8/9 These exporters were informed of the conse- quences of late or no reporting, and in particular that, should the Commission have reasons to believe that an undertaking is being violated, a provisional anti-dumping and countervailing duty may be imposed pursuant to Article 8(10) of Regu- lation (EC) No 384/96 and Article 13(10) of Regu- lation (EC) No 2026/97, respectively. These exporters were also invited to provide evidence of any force majeure justifying the late submission or the lack of reports, but have so far failed to provide conclusive evidence of such force majeure. (10) Besides their reporting obligations, the exporters specifically undertook to respect a precisely defined minimum price for sales of the respective presenta- tions of salmon imported into the Community. (11) In monitoring the reports relating to the second quarter of 1998, it appeared that the two exporters BrÃ ¸drene Remo A/S and SMP Marine Produkter AS had made sales on the Community market below the minimum price foreseen in the undertaking. (12) These two companies were given an opportunity to correct any possible clerical mistakes made in the processing of their reports and to comment on any erroneous assessments of their reports. However, the explanations given by these companies did not reveal any such circumstances. C. PROVISIONAL MEASURES (13) Under these circumstances, there are reasons to believe that the undertakings accepted by the Commission from the Norwegian exporters mentioned in the Annex to this Regulation are being violated. (14) It is, therefore, considered imperative that, pending further investigation of these apparent violations, provisional duties be imposed. D. RATE OF DUTY (15) In accordance with Article 8(10) of the Regulation (EC) No 384/96, the rate of the anti-dumping duty must be established on the basis of the best infor- mation available. (16) In this regard, and in view of recital 107 of Regula- tion (EC) No 1890/97, it is considered appropriate to set the rates of the provisional anti-dumping duty for all companies concerned at EUR 0,32/kg net product weight. (17) In accordance with Article 13(10) of Regulation (EC) No 2026/97, the rate of the countervailing duty must be established on the basis of the best information available. (18) Under the present circumstances and in view of recital 149 of Regulation (EC) No 1891/97, it is considered appropriate that the rate of the provi- sional countervailing duty be set at the level of 3,8 % of the net free-at-Community-frontier price before duty. E. FINAL CONSIDERATIONS (19) Decision 97/634/EC should therefore be amended accordingly, by the deletion of the exporters concerned from the list annexed to that Decision. For the sake of clarity, an updated version of this Annex should be published, showing the exporters whose undertakings remain in force. (20) In the interest of sound administration, a period should be fixed in which interested parties may make known their views in writing and request a hearing, HAS ADOPTED THIS REGULATION: Article 1 1. A provisional anti-dumping duty is hereby imposed on imports of farmed (other than wild) Atlantic salmon falling within CN codes ex 0302 12 00 (TARIC code: 0302 12 00 * 19), ex 0304 10 13 (TARIC code: 0304 10 13 * 19), ex 0303 22 00 (TARIC code: 0303 22 00 * 19) and ex 0304 20 13 (TARIC code: 0304 20 13 * 19) originating in Norway and exported by the companies listed in Annex I. 2. The rate of duty applicable is EUR 0,32/kg net product weight. Article 2 1. A provisional countervailing duty is hereby imposed on imports of farmed (other than wild) Atlantic salmon falling within CN codes ex 0302 12 00 (TARIC code: 0302 12 00 * 19), ex 0304 10 13 (TARIC code: 0304 10 13 * 19), ex 0303 22 00 (TARIC code: 0303 22 00 * 19) and ex 0304 20 13 (TARIC code: 0304 20 13 * 19) originating in Norway and exported by the companies listed in Annex I. 2. The rate of duty applicable to the net free-at- Community-frontier price, before duty, is 3,8 %. EN Official Journal of the European Communities 14. 1. 1999L 8/10 Article 3 1. The duties referred to in Articles 1 and 2 shall not apply to wild Atlantic salmon (TARIC codes: 0302 12 00 * 11, 0304 10 13 * 11, 0303 22 00 * 11 and 0304 20 13 * 11). For the purpose of the present Regula- tion, wild Atlantic salmon shall be that in respect of which the competent authorities of the Member State of landing are satisfied, by means of all customs and trans- port documents to be provided by interested parties, that it was caught at sea. 2. Unless otherwise specified, the provisions in force concerning customs duties shall apply. Article 4 The parties concerned may make their views known in writing and apply to be heard orally by the Commission within one month of the date of entry into force of this Regulation. Article 5 The Annex to Decision 97/634/EC is hereby replaced by Annex II to the present Regulation. Article 6 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply for a period of four months. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 January 1999. For the Commission Leon BRITTAN Vice-President EN Official Journal of the European Communities14. 1. 1999 L 8/11 No Company TARIC additional code ANNEX I List of companies, on which provisional duties are imposed 1 A. Ovreskotnes AS 8095 5 Alsvag Fiskeprodukter A/S 8098 30 BrÃ ¸drene Remo A/S 8128 65 Hitramat &amp; Delikatesse AS 8154 80 Kr Kleiven &amp; Co. AS 8182 98 Midsundfisk AS 8202 126 Norway Seafoods ASA 8314 153 Scanfood AS 8264 159 Seacom Nord AS 8270 168 SMP Marine Produkter AS 8279 171 Stavanger RÃ ¸keri AS 8282 191 Nor-Fa Food AS 8102 EN Official Journal of the European Communities 14. 1. 1999L 8/12 No Company TARIC additional code ANNEX II ANNEX List of companies benefiting from undertakings 3 Agnefest Seafood 8325 7 Aqua Export A/S 8100 8 Aqua Partner A/S 8101 11 Arctic Group International 8109 13 Arctic Superior A/S 8111 14 Arne Mathiesen A/S 8112 15 A/S Aalesundfisk 8113 16 A/S Austevoll Fiskeindustri 8114 17 A/S Keco 8115 20 A/S Refsnes Fiskeindustri 8118 21 A/S West Fish Ltd 8119 22 Astor A/S 8120 23 Atlantic King Stranda A/S 8121 24 Atlantic Seafood A/S 8122 26 Borkowski &amp; Rosnes A/S 8124 27 BrÃ ¸drene Aasjord A/S 8125 28 BrÃ ¸drene Eilertsen A/S 8126 31 Christiansen Partner A/S 8129 32 Clipper Seafood A/A 8130 33 Coast Seafood A/S 8131 35 Dafjord Laks A/S 8133 36 Delfa Norge A/S 8134 39 Domstein Salmon A/S 8136 EN Official Journal of the European Communities14. 1. 1999 L 8/13 No Company TARIC additional code 41 Ecco Fisk &amp; Delikatesse 8138 42 Edvard Johnsen A/S 8139 43 Eurolaks AS 8140 44 Euronor AS 8141 46 Fiskeforsyningen AS 8143 47 Fjord Aqua Group AS 8144 48 Fjord Trading Ltd AS 8145 49 Fonn Egersund AS 8146 50 Fossen AS 8147 51 Fresh Atlantic AS 8148 52 Fresh Marine Company AS 8149 53 Fryseriet AS 8150 58 Grieg Seafood AS 8300 60 Haafa fisk AS 8302 61 Hallvard LerÃ ¸y AS 8303 62 HerÃ ¸y Filetfabrikk AS 8304 64 Hirsholm Norge AS 8306 66 Hydro Seafood Sales AS 8159 67 Hydrotech-gruppen AS 8428 72 Inter Sea AS 8174 75 Janas AS 8177 76 Joh. H. Pettersen AS 8178 77 Johan J. Helland AS 8179 79 Karsten J. Ellingsen AS 8181 82 Labeyrie Norge AS 8184 83 Lafjord Group AS 8185 EN Official Journal of the European Communities 14. 1. 1999L 8/14 No Company TARIC additional code 85 Leica Fiskeprodukter 8187 87 Lofoten Seafood Export AS 8188 88 Lorentz A. Lossius AS 8189 92 Marine Seafood AS 8196 93 Marstein Seafood AS 8197 96 Memo Food AS 8200 99 Myre SjÃ ¸mat AS 8203 100 Naco Trading AS 8206 101 Namdal Salmon AS 8207 104 NergÃ ¥rd AS 8210 105 Nils Williksen AS 8211 107 Nisja Trading AS 8213 108 Nor-Food AS 8214 111 Nordic Group ASA 8217 112 Nordreisa Laks AS 8218 113 Norexport AS 8223 114 Norfi Produkter AS 8227 115 Norfood Group AS 8228 116 Norfra Eksport AS 8229 119 Norsk Akvakultur AS 8232 120 Norsk SjÃ ¸mat AS 8233 121 Northern Seafood AS 8307 122 Nortrade AS 8308 123 Norway Royal Salmon Sales AS 8309 124 Norway Royal Salmon AS 8312 130 Nova Sea AS 8235 EN Official Journal of the European Communities14. 1. 1999 L 8/15 No Company TARIC additional code 134 Ok-Fish Kvalheim AS 8239 137 Pan Fish Sales AS 8242 140 Polar Seafood Norway AS 8247 141 Prilam NorvÃ ¨ge AS 8248 142 Pundslett Fisk 8251 143 Roger AS 8253 144 Rolf Olsen Seafood AS 8254 145 Ryfisk AS 8256 146 RÃ ¸rvik Fisk- og fiskematforretning AS 8257 147 Saga Lax Norge AS 8258 148 Saga Lax Nord A/S 8259 151 Sangoltgruppa AS 8262 154 Sea Eagle Group AS 8265 155 Sea Star International AS 8266 156 Sea-Bell AS 8267 157 Seaco AS 8268 158 Seacom AS 8269 160 Seafood Farmers of Norway Ltd AS 8271 161 Seanor AS 8272 162 Sekkingstad AS 8273 164 Sirena Norway AS 8275 165 Kinn Salmon AS 8276 167 SL Fjordgruppen AS 8278 172 Stjernelaks AS 8283 174 Stolt Sea Farm AS 8285 175 Storm Company AS 8286 EN Official Journal of the European Communities 14. 1. 1999L 8/16 No Company TARIC additional code 176 Superior AS 8287 178 Terra Seafood AS 8289 180 Timar Seafood AS 8294 182 Torris Products Ltd AS 8298 183 Troll Salmon AS 8317 187 Vie de France Norway AS 8321 188 Vikenco AS 8322 189 Wannebo International AS 8323 190 West Fish Norwegian Salmon AS 8324'